Citation Nr: 0942252	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected residuals of a left wrist sprain.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran performed active service from July 1995 to 
September 1995 and from January 2006 to May 2007 and had 10 
years of service in the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the RO that 
granted inter alia service connection for a left wrist 
sprain.  A noncompensable (no percent) rating was assigned, 
effective May 23, 2007.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  

During the January 2009 personal hearing conference with the 
Decision Review Officer (DRO), the Veteran indicated that he 
had problems with his right wrist, and that, when he had 
injured his left wrist, he had injured his right as well.  
See the January 2009 hearing transcript, page 2.  It appears 
the Veteran is raising a claim of entitlement to service 
connection for a right wrist disability.  

That issue has not yet been addressed by the RO, and it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO).  



FINDING OF FACT

Over the course of the appeal, the service-connected left 
wrist sprain is shown to have been productive has been 
productive of active dorsiflexion of 70 degrees and active 
palmar flexion of 80 degrees; a functional loss due to pain 
manifested by restriction of dorsiflexion to 15 degrees or by 
palmar flexion limited at a point in line with the forearm is 
not shown.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected residuals of a left wrist sprain have 
not been met for any period of the appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5003-5215 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claims; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, the appeal arises from the award of service 
connection for a left wrist sprain.  The RO failed to provide 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  

The RO further failed to inform the Veteran of the necessity 
of providing medical or lay evidence demonstrating the level 
of disability, and the effect that the symptoms have on his 
employment and daily life.  The Veteran was not provided 
examples of pertinent medical and lay evidence that the he 
may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also not notified of the evidence needed to 
establish a disability and effective date with respect to the 
issue on appeal.  

In any event, in Dingess, 19 Vet. App. at 490-91, the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-56 (April 30, 
2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007), Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  

Thus, despite the fact that the Veteran did not receive 
legally sufficient VCAA notice, VA's duty to notify in this 
case has been satisfied, because service connection (i.e., 
the benefit sought) was granted in the August 2007 rating 
decision.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record also reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes the Veteran's service treatment records and VA 
treatment records.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in June 2007.  The report of 
this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended 
otherwise.   

In summary, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Sanders, 487 F.3d 881. Therefore, any such error is harmless 
and does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Increased Rating Law and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or particular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Moreover, pertinent regulations do not require that all cases 
show all findings specified in the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  

Therefore, where there is a question that arises as to which 
evaluation to apply, the higher evaluation is for application 
if the disability more closely approximates the criteria for 
that rating; otherwise, the lower rating is for assignment.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  


Rating Left Wrist Sprain Residuals

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to closely-related diseases or injuries in which 
not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous. 38 
C.F.R. § 4.20.  

The left wrist disability has been rated under Diagnostic 
Code 5215, which provides ratings based on limitation of 
motion of the wrist.  

Under Diagnostic Code 5215, a 10 percent rating is warranted 
for limitation of motion of the wrist (major or minor); such 
that dorsiflexion is less than 15 or palmar flexion is 
limited in line with the forearm.  A 10 percent rating is the 
highest disability rating available under Diagnostic Code 
5215. 38 C.F.R. § 4.71a (2009).  

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  38 C.F.R. § 4.71, Plate I.  The diagnostic codes 
pertaining to impairment of the elbow, forearm, wrist, hand, 
and fingers apply different disability ratings based upon 
whether the major or minor arm is affected.  38 C.F.R. § 
4.71a, Diagnostic Codes 5213-5230.  

Under Diagnostic Code 5215 the same rating is provided 
regardless of which extremity is affected.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a no percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2009).  

In April 2007 the Veteran filed a claim for a left wrist 
sprain.  The relevant evidence in this case includes a June 
2007 VA examination, the Veteran's statements, and the DRO 
hearing transcript.  

In the instant case, the Veteran maintains that his left 
wrist sprain warrants a compensable rating.  The Board has 
considered the Veteran's June 2008 and July 2008 statements, 
in which he indicated how his left wrist sprain had affected 
the various aspects of his daily life.  

For example, as a vault technical, the Veteran reported being 
required to repair vault equipment in many difficult 
locations, as a result he spent much of his time on his hands 
and knees.  Because of this, his left wrist is bent at such 
an angle as to cause a dull to sharp pain.  

Additionally, the Veteran notes that, as an outdoorsman, his 
ability to participate in such activities as chopping wood 
and riding motorcycles is impaired because of the pain.  

Finally, the Veteran indicated that home improvement projects 
could cause pain and weakness in the affected wrist.  In that 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. At 492.  

After a review of all the evidence, including the Veteran's 
lay statements and personal hearing testimony, the Board 
finds that for no period of the appeal has the service-
connected left wrist disability met the criteria for a 10 
percent rating under Diagnostic Code 5215.  

In this case, a June 2007 VA examination report shows that 
the Veteran was able to dorsiflex his left wrist from 0 to 70 
degrees and palmar flex from 0 to 80 degrees.  Such findings 
do not allow for assignment of a 10 percent rating under 
diagnostic code 5215.  

There is no other medical evidence to support the assertions 
of increased disability due to his having a compensable 
functional loss due to pain.  Although the Veteran presented 
for VA outpatient treatment on two occasions during the 
appellate period, he made no complaints as to his left wrist.  

The Court has stressed that, in evaluating diseases of the 
joints, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  

The Board recognizes that pain or weakness may result in 
additional functional limitation, and the Board has noted the 
Veteran's subjective complaints of left wrist pain with 
activity.  

Even considering additional limitation of motion and function 
due to such factors as weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time, the 
evidence here does not demonstrate that the pain reported by 
the Veteran or weakness results in additional functional loss 
with dorsiflexion limited to less than 15 degrees or palmar 
flexion limited to a point in line with forearm as required 
for a 10 percent disability rating under Diagnostic Code 
5215.  

The June 2007 VA examiner specifically determined that the 
left wrist joint was not painful on motion and the range of 
motion or joint function was not additionally limited by 
pain, fatigue, weakness, incoordination, or lack of endurance 
following repetitive use.  

Though the examiner noted that the Veteran continued to have 
symptoms with weight bearing and dorsiflexion of the left 
wrist, he specifically noted there was no functional 
impairment.  Therefore, a compensable rating under Diagnostic 
Code 5215 for a left wrist sprain is not warranted for any 
period of increased rating claim.  38 C.F.R. §§ 4.3, 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation is at issue, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

In this case, the medical evidence of record does not show 
that the Veteran's service-connected left wrist disability 
has changed appreciably since the Veteran filed his claim.  
There appear to have been no medical findings and no other 
evidence that would allow for the assignment of a compensable 
disability rating at any time during the period of time here 
under consideration.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
form the date of service connection, May 23, 2007.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, the record reflects that the Veteran 
has not required frequent hospitalization for either 
disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  

In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating, especially in 
this case where the Veteran has shown that he is able to 
function in his employment as a police officer.  

Therefore, the Board has concluded that referral of this case 
for extraschedular consideration is not in order.  



ORDER

An initial compensable rating for the service-connected 
residuals of a left wrist sprain is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


